DETAILED ACTION
This action is in response to the initial claims filed 6/2/2022.  Claims 1-20 are pending.  Independent claims 1,7 and 14, and corresponding dependent claims are directed towards a method, device and non-transitory computer readable medium for deriving a profile for a target endpoint device.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7-8 and 10-20 of U.S. Patent No. 11,375,367. Although the claims at issue are not identical, they are not patentably distinct from each other because of subject matter indicated below:
Application 17/805089
US Patent No. 11,375,367
Claim 1
Claim 1 + Claim 7
Claim 4
Claim 4
Claim 5
Claim 7
Claim 6
Claim 8
Claim 7
Claim 10 + Claim 15
Claim 8
Claim 11
Claim 9
Claim 10
Claim 10
Claim 12
Claim 11
Claim 13
Claim 12
Claim 14
Claim 13
Claim 15
Claim 14
Claim 16
Claim 15
Claim 16
Claim 16
Claim 17
Claim 17
Claim 18
Claim 18
Claim 19
Claim 19
Claim 20


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 l. 4, l. 7 and l. 8 recite the limitation “the device” which lacks proper antecedent basis as it is unclear whether the “device” referenced is the “device” defined in Claim 1 l. 2 or the “target device” defined in Claim 1 l. 3.  For purposes of applying prior art the limitation has been construed as referencing the “device” defined in Claim 1 l. 2.  Examiner suggests amending “the device” to a more descriptive term to differentiate from “the target device”.
Claims 2-6 incorporate, and in some cases reiterate, the deficiencies of claim 1, through dependency, and are therefore also rejected.
Claim 7 l. 8 recites the limitation “the device” which lacks proper antecedent basis as it is unclear whether the “device” referenced is the “device” defined in Claim 7 l. 1 or the “target device” defined in Claim 7 l. 4.  For purposes of applying prior art the limitation has been construed as referencing the “device” defined in Claim 7 l. 1.  Examiner suggests amending “the device” to a more descriptive term to differentiate from “the target device”.
Claims 8-13 incorporate, and in some cases reiterate, the deficiencies of claim 7, through dependency, and are therefore also rejected.
Claim 14 l. 10 recites the limitation “the device” which lacks proper antecedent basis as it is unclear whether the “device” referenced is the “device” defined in Claim 14 l. 3 or the “target device” defined in Claim 14 l. 6.  For purposes of applying prior art the limitation has been construed as referencing the “device” defined in Claim 14 l. 3.  Examiner suggests amending “the device” to a more descriptive term to differentiate from “the target device”.
Claims 15-20 incorporate, and in some cases reiterate, the deficiencies of claim 14, through dependency, and are therefore also rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claim 7, the claimed invention is drawn to a “device” comprising “one or more processors”.  Which can be broadly interpreted as various types of software (software modules, virtualized hardware, data, programming code, etc.).  Thus, it is not clear whether the claimed elements of the “device” are tangibly-embodied structural features, or software, per se.  As such the invention does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C § 101 (process, machine, manufacture or composition of matter).  Examiner recommends including some form of a “hardware processor” (e.g. hardware processor, microprocessor, microcontroller, etc.) or “memory” (i.e. medium, RAM, ROM, etc.) as a claimed element of the “device” as neither a “hardware processor” or “memory” can be broadly interpreted as software.
Claims 8-13 further fail to recite any positive structural limitations to overcome the 35 U.S.C. §101 issues of claim 7 discussed above, and are also rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Holtmanns et al. (US 2013/0227656 A1), published Aug. 29, 2013, in view of Chennakeshu (US 2017/0034644 A1), published Feb. 2, 2017.
As to claim 1, Holtmanns substantially discloses a method (Holtmanns [Abstract]), comprising:	obtaining, by a device, a subscription identifier for a target device to be onboarded onto a wireless network (Holtmanns Fig. 1 item 102 first mobile apparatus and 104 second mobile apparatus; [0060] first mobile apparatus sends message to provisioning apparatus requesting authorization to transfer access credentials to second mobile apparatus; [0055] access credential can include SIM data; [0064] authorization from provisioning apparatus includes a version of the network access credential information for the second mobile apparatus);	generating, by the device, a derived subscriber identification module (SIM) profile that includes the subscription identifier and a derived set of credentials (Holtmanns [0055] access credentials may include security information for accessing a network as well as SIM data; [0064] provide copy of locally stored network access credentials to second mobile apparatus),		wherein the derived set of credentials are based on an existing set of credentials associated with the device (Holtmanns [0064] network access credentials provided to second mobile apparatus are a copy); and	causing, by the device, the derived SIM profile to be provided to the target device (Holtmanns [0064] provide copy of locally stored network access credentials to second mobile apparatus),		wherein the derived SIM profile enables the target device to obtain access to the wireless network by using the derived set of credentials (Holtmanns [0069] use network access credential information to access network).	Holtmanns fails to explicitly disclose obtaining a subscription identifier from a pool of subscription identifiers.	Chennakeshu describes a method for establishing a machine type communication.	With this in mind, Chennakeshu discloses obtaining a subscription identifier from a pool of subscription identifiers (Chennakeshu [0036] select shared SIM parameter that is unoccupied from pool and provide in authentication response message).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the shared SIM parameter  pool of Chennakeshu with the access credential provisioning of Holtmanns, such that the access credentials provided include a subscriber id selected from a pool of unoccupied ids, as it would advantageously increase the efficiency and reduce the cost of providing network coverage for a wide area (Chennakeshu [0011]-[0012]).
As to claim 2, Holtmanns and Chennakeshu disclose the invention as claimed as described in claim 1, including wherein the device is a first user equipment (Holtmanns Fig. 1 item 102 first mobile apparatus; [0004] user mobile device), and the target device is a second user equipment (Holtmanns Fig. 1 item 104 second mobile apparatus; [0004] user mobile device).
As to claim 3, Holtmanns and Chennakeshu disclose the invention as claimed as described in claim 1, including wherein the method further comprises:	receiving a request to activate data service for the target device from a user having a subscription with a particular mobile network operator (MNO) (Holtmanns [0003] provision network access credentials only to paying customers; [0060] first mobile apparatus sends message to provisioning apparatus requesting authorization to transfer access credentials to second mobile apparatus; [0027] provisioning apparatus controlled by network operator); and	wherein the pool of subscription identifiers are available to subscribers of the particular MNO (Chennakeshu [0036] providing shared SIM parameter from pool requires prior authentication).
As to claim 7, Holtmanns substantially discloses a device (Holtmanns Fig. 1 item 102), comprising:	one or more processors (Holtmanns Fig. 2 item 20 processor) configured to:		obtain, a subscription identifier for a target device to be onboarded onto a wireless network (Holtmanns Fig. 1 item 102 first mobile apparatus and 104 second mobile apparatus; [0060] first mobile apparatus sends message to provisioning apparatus requesting authorization to transfer access credentials to second mobile apparatus; [0055] access credential can include SIM data; [0064] authorization from provisioning apparatus includes a version of the network access credential information for the second mobile apparatus);		generate a derived subscriber identification module (SIM) profile that associates the subscription identifier with a derived set of credentials (Holtmanns [0055] access credentials may include security information for accessing a network as well as SIM data; [0064] provide copy of locally stored network access credentials to second mobile apparatus),			wherein the derived set of credentials are based on an existing set of credentials associated with an active profile of the device (Holtmanns [0064] network access credentials provided to second mobile apparatus can be a copy of credentials of first mobile apparatus); and		cause the derived SIM profile to be provided to the target device (Holtmanns [0064] provide copy of locally stored network access credentials to second mobile apparatus) to enable the target device to obtain access to the wireless network (Holtmanns [0069] use network access credential information to access network).	Holtmanns fails to explicitly disclose obtaining a subscription identifier from a pool of subscription identifiers.	Chennakeshu discloses obtaining a subscription identifier from a pool of subscription identifiers (Chennakeshu [0036] select shared SIM parameter that is unoccupied from pool and provide in authentication response message).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the shared SIM parameter  pool of Chennakeshu with the access credential provisioning of Holtmanns, such that the access credentials provided include a subscriber id selected from a pool of unoccupied ids, as it would advantageously increase the efficiency and reduce the cost of providing network coverage for a wide area (Chennakeshu [0011]-[0012]).
Claims 4, 8-11, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holtmanns et al. (US 2013/0227656 A1), published Aug. 29, 2013, in view of Chennakeshu (US 2017/0034644 A1), published Feb. 2, 2017, in view of Grange et al. (US 2011/0099384 A1), published Apr. 28, 2011.
As to claim 4, Holtmanns and Chennakeshu disclose the invention as claimed as described in claim 1, including wherein the derived set of credentials include one or more authentication vectors (Holtmanns [0055] access credentials comprise security information for accessing network).	Holtmanns and Chennakeshu fail to explicitly disclose authentication vectors that are generated according to a derivation algorithm.	Grange describes a strong authentication token usable with a plurality of application providers.	With this in mind, Grange discloses authentication vectors that are generated according to a derivation algorithm (Grange [0022] dynamic credential generation derived from master key using cryptographic algorithm).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the dynamic credential generation of Grange with the provisioning system of Holtmanns and Chennakeshu, such that the derived set of credentials are derived using a cryptographic algorithm, as it would advantageously allow for high level of security while accessing different application providers (Grange [0015]).
As to claim 8, Holtmanns and Chennakeshu substantially disclose the invention as claimed as described in claim 7, including wherein the derived SIM profile enables the target device to obtain access to the wireless network by using the derived set of credentials (Holtmanns [0069] use network access credential information to access network).	Holtmanns and Chennakeshu fail to explicitly disclose responding to an authentication challenge from an authentication device.	Grange discloses responding to an authentication challenge from an authentication device (Grange [0022] dynamic value can be challenge related data; [0005] authentication server performing verification of challenge submitted to end user).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the dynamic credential generation of Grange with the provisioning system of Holtmanns and Chennakeshu, such that the derived set of credentials include challenge data, as it would advantageously allow for high level of security while accessing different application providers (Grange [0015]).
As to claim 9, Holtmanns and Chennakeshu substantially disclose the invention as claimed as described in claim 7, failing, however, to explicitly disclose wherein the derived set of credentials is generated according to a derivation algorithm based on one or more parameters that are coordinated with an authentication device associated with the wireless network.	Grange discloses wherein the derived set of credentials is generated according to a derivation algorithm (Grange [0022] dynamic credential generation derived from master key using cryptographic algorithm) based on one or more parameters that are coordinated with an authentication device associated with the wireless network (Grange [0055] application provider indicator and dynamic value are used along with a secret value and algorithm; [0022] dynamic value using in algorithm can be value of a counter (synchronization of counters requires coordination); [0025] dynamic value is used by application provider to generate verification reference value).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the dynamic credential generation of Grange with the provisioning system of Holtmanns and Chennakeshu, such that the derived set of credentials are derived using a cryptographic algorithm, as it would advantageously allow for high level of security while accessing different application providers (Grange [0015]).
As to claim 10, Holtmanns, Chennakeshu and Grange disclose the invention as claimed as described in claim 9, including wherein the one or more parameters that are coordinated with the authentication device include a seed used as an input to the derivation algorithm (Grange [0022] dynamic value using in algorithm can be value of a counter, time related value or challenge).
As to claim 11, Holtmanns, Chennakeshu and Grange disclose the invention as claimed as described in claim 10, including wherein the one or more processors are further to:	communicate with the authentication device over the wireless network to establish the seed to be used as the input to the derivation algorithm (Grange [0022] dynamic value using in algorithm can be value of a challenge).
As to claim 14, Holtmanns discloses a non-transitory computer-readable medium storing instructions (Holtmanns [0006] memory storing computer program code), the instructions comprising:	one or more instructions that, when executed by one or more processors of a device (Holtmanns [0006] memory storing computer program code used by processor of apparatus), cause the one or more processors to:		obtain a subscription identifier for a target device to be onboarded onto a wireless network (Holtmanns Fig. 1 item 102 first mobile apparatus and 104 second mobile apparatus; [0060] first mobile apparatus sends message to provisioning apparatus requesting authorization to transfer access credentials to second mobile apparatus; [0055] access credential can include SIM data; [0064] authorization from provisioning apparatus includes a version of the network access credential information for the second mobile apparatus);		generate a derived subscriber identification module (SIM) profile that includes the subscription identifier and a derived set of credentials (Holtmanns [0055] access credentials may include security information for accessing a network as well as SIM data; [0064] provide copy of locally stored network access credentials to second mobile apparatus),			wherein the derived set of credentials are based on an existing set of credentials associated with the device (Holtmanns [0064] network access credentials provided to second mobile apparatus are a copy); and		cause the derived SIM profile to be provided to the target device (Holtmanns [0064] provide copy of locally stored network access credentials to second mobile apparatus) to enable the target device to obtain access to the wireless network (Holtmanns [0069] use network access credential information to access network).	Holtmanns fails to explicitly disclose obtaining from a pool of subscription identifiers allocated for sharing a subscription identifier; and wherein the derived set of credentials are generated according to a derivation algorithm.	Chennakeshu discloses obtaining from a pool of subscription identifiers allocated for sharing a subscription identifier (Chennakeshu [0036] select shared SIM parameter that is unoccupied from pool and provide in authentication response message).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the shared SIM parameter  pool of Chennakeshu with the access credential provisioning of Holtmanns, such that the access credentials provided include a subscriber id selected from a pool of unoccupied ids, as it would advantageously increase the efficiency and reduce the cost of providing network coverage for a wide area (Chennakeshu [0011]-[0012]).	Holtmanns and Chennakeshu fail to explicitly disclose wherein the derived set of credentials are generated according to a derivation algorithm.	Grange discloses wherein the derived set of credentials are generated according to a derivation algorithm (Grange [0022] dynamic credential generation derived from master key using cryptographic algorithm).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the dynamic credential generation of Grange with the provisioning system of Holtmanns and Chennakeshu, such that the derived set of credentials are derived using a cryptographic algorithm, as it would advantageously allow for high level of security while accessing different application providers (Grange [0015]).
As to claim 15, Holtmanns, Chennakeshu and Grange disclose the invention as claimed as described in claim 14, including wherein the derivation algorithm is coordinated with an authentication device that is associated with the wireless network (Grange [0030] which cryptographic algorithm to use in dynamic credential generation is a function of selected application provider.
As to claim 16, Holtmanns, Chennakeshu and Grange disclose the invention as claimed as described in claim 14, including wherein the derived SIM profile enables the target device to obtain access to the wireless network by using the derived set of credentials (Holtmanns [0069] use network access credential information to access network) to generate a response to an authentication challenge from an authentication device associated with the wireless network (Grange [0022] dynamic value can be challenge related data; [0005] authentication server performing verification of challenge submitted to end user).
As to claim 17, Holtmanns, Chennakeshu and Grange disclose the invention as claimed as described in claim 14, including wherein a cryptographic salt is used as an input to the derivation algorithm to generate the derived set of credentials based on the existing set of credentials (Grange [0003] algorithm applied to shared secret and a dynamic value which can be random challenge - which can be considered a salt value).
As to claim 20, Holtmanns, Chennakeshu and Grange disclose the invention as claimed as described in claim 16, including wherein the one or more instructions further cause the one or more processors to:	receive a request to activate data service for the target device from a user having a subscription with a particular mobile network operator (MNO) (Holtmanns [0003] provision network access credentials only to paying customers; [0060] first mobile apparatus sends message to provisioning apparatus requesting authorization to transfer access credentials to second mobile apparatus; [0027] provisioning apparatus controlled by network operator); and	wherein the pool of subscription identifiers are available to subscribers of the particular MNO (Chennakeshu [0036] providing shared SIM parameter from pool requires prior authentication).
Claims 5-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Holtmanns et al. (US 2013/0227656 A1), published Aug. 29, 2013, in view of Chennakeshu (US 2017/0034644 A1), published Feb. 2, 2017, in view of Faisy (US 2005/0282584 A1), published Dec. 22, 2005.
As to claims 5 and 13, Holtmanns and Chennakeshu disclose the invention as claimed as described in claims 1 and 7, respectively, including wherein the subscription identifier is made available for subsequent use by another device (Chennakeshu [0043] deregistration of access parameter frees up parameter for reuse by another device).	Holtmanns and Chennakeshu fail to explicitly disclose the device disassociating from the target device.	Faisy describes a method for secured duplication of information in a SIM card to at least one communicating object.	With this in mind, Faisy discloses disassociating from the target device (Faisy Fig. 1 “Detachment Confirmed?” [0043] detaching IMSI clone from communicating object).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the sharing of a subscription between multiple devices of Faisy with the provisioning of Holtmanns and Chennakeshu, such that a user is able to request provisioning of a second device to share a subscription as well as de-provisioning, as it would advantageously increase the practicality and reduce the cost of using multiple devices by a user with the same operator (Faisy [0002]).
As to claim 6, Holtmanns and Chennakeshu substantially disclose the invention as claimed as described in claim 1, failing, however, to explicitly disclose wherein the subscription identifier is obtained based on a request to share a subscription of the device with the target device.	Faisy discloses wherein the subscription identifier is obtained based on a request to share a subscription of the device with the target device (Faisy [0001] allowing a subscription subscriber to use difference communicating objects while physically having only one SIM; [0043] user wishes to make secured duplication of information, requests cloning (step 46) results in assignment virtual IMSI from storage to generated clone by operator equipment (step 50)).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the sharing of a subscription between multiple devices of Faisy with the provisioning of Holtmanns and Chennakeshu, such that a user is able to request provisioning of a second device to share a subscription, as it would advantageously increase the practicality and reduce the cost of using multiple devices by a user with the same operator (Faisy [0002]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Holtmanns et al. (US 2013/0227656 A1), published Aug. 29, 2013, in view of Chennakeshu (US 2017/0034644 A1), published Feb. 2, 2017, in view of Grange et al. (US 2011/0099384 A1), published Apr. 28, 2011, in view of Sherman (US 2016/0050678 A1), published Feb. 18, 2016.
As to claim 12, Holtmanns, Chennakeshu and Grange disclose the invention as claimed as described in claim 10, failing, however, to explicitly disclose wherein the one or more processors are further configured to: select the seed to be used as the input to the derivation algorithm based on a random number scheme that is coordinated with the authentication device.	Sherman describes a method for improving interference robustness in a LTE based wireless communication system.	.	With this in mind, Sherman discloses selecting the seed to be used as the input to the derivation algorithm based on a random number scheme that is coordinated with the authentication device (Sherman [0063] random seed is synchronized between two systems (i.e. secret key) to use in matching pseudorandom number algorithms between systems).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the random seed synchronization of Sherman with the provisioning system of Holtmanns, Chennakeshu and Grange, such that the dynamic value used in the algorithm is a random value that is synchronized with the authentication device, as it would advantageously reduce network vulnerabilities (Sherman [0022]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Holtmanns et al. (US 2013/0227656 A1), published Aug. 29, 2013, in view of Chennakeshu (US 2017/0034644 A1), published Feb. 2, 2017, in view of Grange et al. (US 2011/0099384 A1), published Apr. 28, 2011, in view of Faisy (US 2005/0282584 A1), published Dec. 22, 2005.
As to claim 18, Holtmanns, Chennakeshu and Grange substantially disclose the invention as claimed as described in claim 14, including wherein the subscription identifier is made available for subsequent use by another device (Chennakeshu [0043] deregistration of access parameter frees up parameter for reuse by another device).	Holtmanns, Chennakeshu and Grange fail to explicitly disclose the device disassociating from the target device.	Faisy discloses disassociating from the target device (Faisy Fig. 1 “Detachment Confirmed?” [0043] detaching IMSI clone from communicating object).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the sharing of a subscription between multiple devices of Faisy with the provisioning of Holtmanns, Chennakeshu and Grange, such that a user is able to request provisioning of a second device to share a subscription as well as de-provisioning, as it would advantageously increase the practicality and reduce the cost of using multiple devices by a user with the same operator (Faisy [0002]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Holtmanns et al. (US 2013/0227656 A1), published Aug. 29, 2013, in view of Chennakeshu (US 2017/0034644 A1), published Feb. 2, 2017, in view of Grange et al. (US 2011/0099384 A1), published Apr. 28, 2011, in view of Lett (US 5,539,822), issued Jul. 23, 1996. 
As to claim 19, Holtmanns, Chennakeshu and Grange disclose the invention as claimed as described in claim 16, including wherein the pool of subscription identifiers includes a set of subscription identifiers for sharing a subscription of the device (Chennakeshu [0036] select shared SIM parameter that is unoccupied from pool and provide in authentication response message).	Holtmanns, Chennakeshu and Grange fail to explicitly disclose a set of subscription identifiers that are reserved to the device.	Lett is related to a subscription television system.	With this in mind, Lett discloses set of subscription identifiers that are reserved to the device (Lett c. 3 ll. 19-34 series of transaction identifiers reserved for transactions by subscribers home communications terminal).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the identifier reservation of Lett with the identifier pool of Holtmanns, Chennakeshu and Grange, such that a subscriber device is allocated a set of identifiers for sharing, as it would advantageously allow for greater control over the subscription by a provider (e.g. limiting the number of shared devices to prevent abuse/overloading of a subscription).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gupta et al. (US 2015/0031356 A1) is related to a pool of MSISDN and IMSI numbers.
Seed et al. (US 2020/0195696 A1) is related to automated enrollment in a communications network.
Benoit et al. (US 2016/0360407 A1) is related to distribution of copies of network credentials.
Richardson (US 2018/0232516 A1) is related to derivation of network access credentials.
Castinado (US 2017/0346822 A1) is related to allocation of proxy identifiers to electronic devices using same credentials.
Zakaria (US 2016/0294828 A1) is related to provisioning of a SIM card using an IoT hub device.
Maria (US 10,448,251 B1) is related to credential derivation.
Zon et al. (US 2011/0247062 A1) is related to generation of authentication credentials.
Darringer (US 8,880,027 B1) is related to authentication between NFC devices.
Hecker et al. (US 2019/0372992 A1) is related to random address generator algorithm synchronization between devices.
Sherman (US 2016/0050678 A1) is related to random seeds.
Patel et al. (US 2008/0092212 A1) is related to a set of unassigned IMSI identifiers used for authenticating foreign devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eric W Shepperd/Primary Examiner, Art Unit 2492